771 N.W.2d 798 (2009)
SAULT STE. MARIE TRIBE OF CHIPPEWA INDIANS, Plaintiff/Counter-Defendant/Appellee,
v.
Bernard BOUSCHOR, Defendant/Appellant, and
Daniel T. Green, David E. Scott, James M. Jannetta, and Daniel J. Weaver, Defendants/Counter-Plaintiffs/Appellees, and
Paul W. Shagen, Joseph M. Paczkowski, and Jolene M. Nertoli, Defendants/Counter-Plaintiffs, and
Miller, Canfield, Paddock & Stone, P.L.C., Defendant/Appellee.
Docket No. 137990. COA No. 276712.
Supreme Court of Michigan.
September 18, 2009.
On order of the Court, the application for leave to appeal the November 18, 2008 judgment of the Court of Appeals is considered. We DIRECT the parties to submit supplemental briefs, within 35 days of the date of this order, addressing the issue whether Michigan's governmental tort liability act, MCL 691.1401 et seq., applies to defendant Bernard Bouschor, the former tribal chairperson of plaintiff Sault Ste. Marie Tribe of Chippewa Indians, in light of the Tribe's status as a sovereign and the definitions contained in MCL 691.1401. The application for leave to appeal remains pending.